Citation Nr: 1626910	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  15-17 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for residuals of a back disability.

5.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1962 to January 1963 and had a period of active duty for training from November 1956 to May 1957. 

These matters come before the Board of Veterans Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana. 

In January 2016, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record

These matters were previously before the Board in April 2016 when they were remanded for further development.  The Board finds that there has been substantial compliance with the directives of its remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's STRs are negative for complaints of, or treatment for, hearing loss, a right shoulder disability, and/or a neck disability.

2.  The earliest post service evidence of bilateral hearing loss disability, a right shoulder disability, a neck disability, and a back disability is many decades after separation from service.

3.  The most probative evidence of record is against a finding that the Veteran has a bilateral hearing loss disability, right shoulder disability, neck disability, or back disability (to include residuals of a back injury) causally related to, or aggravated by, active service.

4.  The Veteran is not in receipt of service connection for any disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for service connection for a neck disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

4.  The criteria for service connection for a back disability, to include residuals of a back injury, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

5.  The requirements for special monthly compensation based on aid and attendance/housebound have not been met. 38 U.S.C.A. §§ 1114, 1134, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Treatment Records (STRs) from the Veteran's first period of service may be incomplete due to a 1973 fire at the National Personnel Records Center; however, this is not material as the Veteran has asserted that his physical injuries are from his second period of service.  In addition, the claims file includes an entrance examination report for his second period of service.

The Board has considered whether a VA examination and opinion is warranted on the issue of entitlement to service connection for a neck or shoulder disability but finds that it is not.  The Board finds, as is discussed in further detail below, that the most probative evidence is against a finding of a neck or shoulder disability in service.  Thus, an etiology opinion as to a current disability, more than five decades after separation from service, is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Moreover, as the Veteran is not in receipt of service connection for any disabilities, an examination or opinion on service connection on a secondary basis is not warranted. 


Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Aid and Attendance

Special monthly compensation (SMC) is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k)-(s) and 38 C.F.R. §§ 3.350 and 3.352.  If a Veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance, or is permanently bedridden, an increased rate of compensation, i.e., "special" monthly compensation is payable. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b (3) and (4).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral hearing loss disability

The Veteran contends that he has bilateral hearing loss disability due to various noise exposures in service.  The Board finds that the records contemporaneous to service are more probative than the Veteran's statements made decades later for compensation purposes and they do not support the Veteran's contentions as to his service, his noise exposure, and any contention of hearing loss since service.  

The Veteran's hearing was 15/15 (normal) on whispered voice testing upon entrance into his Navy service in October 1962 and was also 15/15 (normal) upon separation January 1963.  Moreover, he denied ear trouble in 1962 upon entrance into his second period of service.  

A May 2015 VA examination report reflects that the Veteran reported exposure to engine noise as a boatswain's mate. (The Veteran also testified at the January 2016 Board hearing that he was a boatswain's mate in the Navy.)  The most probative evidence is against a finding that the Veteran was a boatswain's mate in service.  The Veteran's service personnel records reflect that he arrived for Recruit Training in San Diego, California on October 17, 1962 where he remained until December 20, 1962. He then took leave for 14 days until January 2, 1963, and then remained at Recruit Training until January 30, 1963 when he was discharged from active duty due to unsuitability. (See Leave Record and Record of Discharge, Release from Active Duty, or Death.)

The Veteran's DD 214 for his Navy service reflects that he was separated at the rate of SA (Seaman Apprentice)/ E-2.  It was noted that he had no foreign and/or sea service.  The Board notes that a Seaman Apprentice would be a lesser rating than that required of a boatswain's mate (BM).  A boatswain's mate requires substantial training and experience, and is a supervisory position.  The evidence, which reflects that the Veteran served less than four months in the Navy, was never assigned to a ship, and had a rank of E-2 is against a finding that he was a boatswain's mate. 

The Veteran stated in his August 2015 VA Form 9 that he was a Seaman 1st Class and was "assigned the duty of either handling or assisting in handling the ship's motor whale boat which ferried sailors to and from the ship from shore.  The roar of the engines was constant and we did not wear ear plugs."  As noted above, the Veteran was a Seaman Apprentice (E-2).  The evidence does not support a finding that he was ever a Seaman 1st Class which was the equivalent of an E-3, or that he would have been given regular duties of working on a whale boat during this approximately 3 1/2 months of initial training.

The Veteran's Navy personnel records reflect that he took a small arms familiarization course and fired 50 rounds from his weapon at 200 yards; thus, some exposure to noise is acknowledged.

The Veteran also testified at the January 2016 Board hearing that he was a foot soldier or a chemical warfare specialist in the Army, and was exposed to a lot of loud noise such as artillery and gunfire on a continuous basis without benefit of protective ear plugs.  The Veteran's DD 214 for his Army service reflects that he served for six months (November 1956 to May 1957).  His specialty was as a Chemical Warfare Helper and his final assignment was Fort McClellan, Alabama. His DD 214 reflects that he received recognition as a marksman (rifle); thus, some exposure to weapon noise is conceded while in basic training.

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  

The Board finds that any clinical opinion, to include the May 2015 VA examination report, which is based on the Veteran's unsupported history of acoustic trauma as a boatswain's mate or work as a Seaman 1st Class on a whale ship (ferrying individuals) cannot form the basis for service-connection.  This is so because the May 2015 opinion is based on an inaccurate assumption, namely that the Veteran served as a boatswain's mate and/or a Seaman 1st Class.  This error carries significant implications for the opinion provided.  Therefore, the Board finds that the opinion warrants minimal to no probative weight because it is based on inaccurate factual bases.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

A May 2016 VA opinion is associated with the claims file.  The clinician opined that it is less likely as not that the Veteran had bilateral hearing loss caused by service.  Her opinion was supported by an adequate rationale based on the facts specific to the Veteran.  She considered that the Veteran had limited noise exposure in service, and had extensive noise exposure post service as a maintenance and concrete worker.  She also considered that the Veteran had no significant hearing loss five years after he separated from his first period of service, and that he served in the Army for approximately four months. 

The Board acknowledges that the Veteran is competent to describe bilateral hearing loss even though the symptoms were not recorded during service, but, as the STRs lack the documentation of the combination of manifestations sufficient to identify the hearing loss, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomatology after service is required to support the claims. 38 C.F.R. § 3.303(b).  There is not continuity of symptomatology after service to support the Veteran's claim.  As explained above, the Veteran's statements regarding the origins of his hearing loss (that his hearing problems began as a result of his roles as a boatswain's mate and a Seaman 1st Class) lack credibility as they are inconsistent with the contemporaneous service records (reflecting his rank as a seaman apprentice).  

The Veteran separated from his last period of active service in 1963.  The earliest clinical evidence of hearing loss disability is not until five decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although the Veteran is competent to state that he has hearing acuity problems, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Based on the record as a whole, the Board finds that service connection is not warranted.  The Veteran had normal hearing upon separation from service, there is no competent credible evidence of hearing loss disability to a compensable degree within one year of separation from service, there is no competent credible evidence of hearing loss until many decades after separation from service, and the probative clinician opinion is against a finding that service connection is warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Right shoulder disability
Neck disability
Residuals of a back disability

The Veteran testified at the January 2016 Board hearing that he injured his right shoulder, back, and neck while lifting a heavy machine in service, and that he has never fully recovered from those injuries.  At a March 2016 VA DBQ examination, the Veteran stated that he hurt his low back while lifting a heavy machine during basic training in October 1962.  He further stated that he hurt it again the next day during a drill where he was ordered to dive 20 feet into the water.  The Veteran has been diagnosed with degenerative arthritis of the spine. 

The Veteran's 1962 report of medical examination for Navy reenlistment purposes  reflects a normal, neck, normal spine, and normal upper extremities.  As noted above, complete STRs for the Veteran's service prior to 1962 are not available. Nevertheless, he contends that the alleged injury occurred in 1962 during his second period of service.  The Veteran's STRs are negative for complaints of the neck and shoulder.

The Veteran entered service on October 17, 1962.  An October 29, 1962 STR reflects a diagnosis of lumbosacral sprain.  He was prescribed medication and hot soaks.  November 6 and 7, 1962 STRs reflect continued complaints but there was a negative physical examination.  November 7 and 8, 1962 STRs reflect that the Veteran complained of urethral discharge for two weeks and pain in the area of the costovertebral angles (CVAs).  It was noted that he had tenderness to palpation and that his prostate was enlarged and tender.  The Veteran's gram stain was compatible with NSU (non-specific urethritis) and the Veteran was prescribed treatment, to include tetracycline and sitz baths.  

STRs dated on November 13 and 16, 1962 reflect that the Veteran continued to have CVA pain.  The Veteran was given a repeat urinalysis and then was prescribed a continuation of antibiotics.  

A November 16, 1962 STR reflects that the Veteran was enuretic (had a lack of control of urination) and had back pain.  The Veteran reported that he had had enuretic until age 6 and it had returned when he came to boot camp.  

A November 27, 1962 STR reflects that the Veteran was enuretic and had back pain.  He was diagnosed with paravertebral muscle movement spasm. 

The Veteran's January 1963 report of medical examination for separation purposes reflect a normal neck, normal spine, and normal upper extremities.  Although the Veteran contends that he was discharged due to his back disability, the record reflects that he was discharged due to unsuitability. 

The claims file includes a May 2015 VA examination report which  reflects that the Veteran examiner considered the Veteran's complaints of back strain in service. The 2015 VA examiner found that the Veteran's back disability is more likely age related than due to service.  The Board acknowledges that the examiner cited to the lumbar strain in October 1962 and found "no reports of recurrent symptoms in STR".  The Board finds that the examiner's stated of no recurrent symptoms is indicative that the examiner found that the Veteran's subsequent complaints in November 1962 were due to an STD or muscle as opposed to some type of spine injury.

The 2015 VA examiner's opinion, that the Veteran's back disability is more likely age related than due to service, was based on review of the claims file, to include the Veteran's 1963 report of medical examination for separation purposes, and the first clinical records of back complaints.  The Board finds that it is probative of the back issue on appeal. 

A June 2015 Examination for housebound status or permanent need for regular aid and attendance reflects that the Veteran had several diagnoses, to include cerebral vascular accident with right side hemipareses, sciatic neuralgia, and neck pain.  He had bilateral upper extremity weakness, and L4-S1 stenosis.

A September 2015 VA physical medical note reflects that the Veteran reported that his initial injury occurred in 1963 while lifting a heavy machine in the military and he was discharged five months later.  He reported that his back pain resolved and then recurred a few years later.  The Veteran also reported neck pain for years with no known trauma.  The Veteran did not allege that his neck was injured in service, and did not allege continuity of back pain since service.  To the contrary, he stated that his back pain had resolved and that he had no trauma to the neck in service.  (In a January 2015 VA pain management note, the Veteran reported a left shoulder injury in service but did not note a right shoulder injury; regardless there are no STRs which support a shoulder injury.)

A VA Form 27-0820 (Report of General Information) reflects that the Veteran reported that he had not had any additional medical treatment for his back since 1962.  At the Board hearing, he testified that he began seeking treatment in approximately 2012.  Thus, the Veteran contends that although he injured his back in service, he did not seek post service treatment for five decades.  

While the Veteran is competent to assert that he has had symptoms since service, there is no clinical evidence that he complained of, or sought treatment for, his disabilities for five decades after separation from service.  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). See also Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  

The Board finds the Veteran's statement that he had neck and shoulder disabilities in service, and that he has had neck, shoulder, and back symptoms since service lack probative value when considered with the record as a whole.  In this regard, the Board notes that the STRs are negative for shoulder and neck complaints, the Veteran's current back disability has been clinical found to be likely related to his age, and the Veteran had normal systems upon clinical examination at separation.  The Board finds that the records contemporaneous to service are more probative than lay statements made decades later.

Service connection based on continuity with respect to these disabilities is not warranted as the Veteran had normal systems upon clinical examination at separation.  Further, with respect to his back, he acknowledged in September 2015 that the back problems in service resolved and then later recurred.  His statement that his complaints resolved for a time after service is evidence against a finding of continuity.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make such a finding given the resolution of back pain in service, and the lack of trauma to the neck and shoulder in service. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
Based on the record as a whole, the Board finds that service connection is not warranted.  The Veteran had normal shoulders, back, and neck upon separation from service, there is no competent credible evidence of a disability under 38 C.F.R. § 3.309 which manifested to a compensable degree within one year of separation from service, there is no competent credible evidence of a disability until many decades after separation from service, and the only probative clinician opinion is against a finding that service connection is warranted for a back disability.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

SMC - Aid and Attendance

The Veteran is not in receipt of service connection for any disabilities.  Thus, SMC is not warranted as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for residuals of a back disability is denied.

Entitlement to special monthly compensation based on aid and attendance is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


